DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is Non-Final because the Examiner found art that read on the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2016/0325374A1) in view of Jin (KR20110088266A).
Regarding claim 1, Hori discloses a method for manufacturing a liquid-cooling jacket, the liquid-cooling jacket including: a jacket body 2 having a bottom part and a peripheral wall part standing on a periphery of the bottom part; and a sealing body 3 to seal a recessed part of the jacket body, the jacket body and the sealing body together defining a hollow part in which heat transport fluid flows, the method comprising: an overlapping process in which the sealing body is placed on an end surface of the peripheral wall part in such a way that the end surface and a back surface of the sealing body are overlapped each other to form a first overlapped part: and a primary joining 
Hori does not disclose wherein a tapered angle of the base side pin is larger than another tapered angle of the tip side pin, wherein a step part is formed on an outer peripheral surface of the base side pin.  However, Jin discloses a friction pin wherein a tapered angle of the base side pin is larger than another tapered angle of the tip side pin, wherein a step part is formed on an outer peripheral surface of the base side pin (figures 2-3).  To one skilled in the art at the time of the invention it would have been obvious to use a pin as taught by Jin because Jin states that it improves weld quality. 
Regarding claim 2, Hori discloses a support part 12 is provided on either the bottom part of the jacket body or the back surface of the scaling body and comes into contact with the other (figure 3).  
Regarding claim 3, Hori discloses wherein the jacket body 2 is provided with a support part 12 standing on the bottom part and to come into contact with the back surface of the sealing body, and wherein in the primary joining process, in addition to friction stir welding to the first overlapped part, friction stir welding is performed also to a 
Regarding claim 4, Hori discloses that in the primary joining process, the second overlapped part is joined in a state where the tip side pin is in contact with only the sealing body or with both the jacket body and the sealing body while the base side pin is in contact with the sealing body (figure 8).  
Regarding claim 5, Hori discloses that the support part is formed continuously with the peripheral wall part, and wherein in the primary joining process, friction stir welding is performed to the first overlapped part and to the second overlapped part continuously (figures 3-4, paragraph 0058).  
Regarding claim 6, Hori discloses that the support part is formed continuously with one wall part of the peripheral wall part and apart from another wall part facing the one wall part, and wherein in the primary joining process, the rotary tool is inserted in the front surface of the sealing bod at a position corresponding to the support part, friction stir welding is performed to the first overlapped part and to the second overlapped part continuously, and then the rotary tool is pulled up from the sealing body at an outer position than a plasticized region generated in the first overlapped part (paragraph 0134, 0150-0154).  
Regarding claim 9, Hori discloses a repairing process in which a pull-up trace of the rotary tool is repaired by filling the pull-up trace with weld metal, the pull-up trace remaining on the front surface of the sealing body (paragraph 0214).  

Regarding claim 11, Hori discloses a cooling path of the cooling plate along which a cooling medium flows, has a plane shape at least along a moving locus of the rotary tool (paragraph 0167-0169).  
Regarding claim 12, Hori discloses a cooling path of the cooling plate along which a cooling medium flows, is composed of a cooling pipe embedded in the cooling plate (paragraph 0167-0169).  
Regarding claim 13, Hori discloses in the primary joining process friction stir welding is performed while letting a cooling medium flow in an inside of the jacket body to cool the jacket body and the sealing body  (paragraph 0167-0169).  
Regarding claim 14, Hori discloses a plurality of fins are provided on at least either the bottom part of the jacket body or the back surface of the sealing body (paragraph 0192).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (20180272479) in view of Jin (KR20110088266A).
Regarding claim 7, Hori discloses a method for manufacturing a liquid-cooling jacket, the liquid-cooling jacket including: a jacket body 2 having a bottom part and a peripheral wall part standing on a periphery of the bottom part; and a sealing body 3 to seal a recessed part of the jacket body, the jacket body and the sealing body together defining a hollow part in which heat transport fluid flows, the method comprising: an 
Hori does not disclose wherein a tapered angle of the base side pin is larger than another tapered angle of the tip side pin, wherein a step part is formed on an outer peripheral surface of the base side pin.  However, Jin discloses a friction pin wherein a tapered angle of the base side pin is larger than another tapered angle of the tip side pin, wherein a step part is formed on an outer peripheral surface of the base side pin (figures 2-3).  To one skilled in the art at the time of the invention it would have been obvious to use a pin as taught by Jin because Jin states that it improves weld quality. 


Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN B SAAD/Primary Examiner, Art Unit 1735